Citation Nr: 1541470	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  He is the recipient of the Combat Action Ribbon, along with other medals and awards.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected PTSD.  Since the claim is being remanded, updated treatment records should be obtained as well.  

With respect to the issue of entitlement to a TDIU, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a December 2013 VA outpatient treatment note, the Veteran reported quitting his last job due to his PTSD symptoms.  Accordingly, in light of the Court's decision in Rice, the Board directs the RO/AMC to proceed with the appropriate development of this issue.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015), must be fully met.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  A specific request should be made for VA treatment records from the James J. Howard Community-Based Outpatient Clinic (VA New Jersey Health Care System) in Brick, New Jersey.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The purpose of the examination is to determine the current severity of the Veteran's PTSD and its impact on his occupational and social functioning. 

The electronic file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

The examiner must determine the current severity of the Veteran's PTSD.  If possible, the examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD.  The examiner must also provide an opinion concerning the impact of the Veteran's PTSD on his ability to work to include whether the Veteran is solely unemployable because of his service-connected disabilities.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




